Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 6/12/20 and 3/19/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1, 2, 3, 5, 7, 8 and 11-20 are objected to because of the following informalities:  
In claim 1, line 12 “the rhamnose residue” should be “a rhamnose residue” as it is the first recitation of rhamnose in the claim. 
In claim 1, “previously” in line 13 is unnecessary and should be deleted. 
In claims 2, 3, 5, it is suggested to replace “for which” with “wherein”.

In claim 8, the phrase “as defined previously” in line 5 is unnecessary and should be deleted. Claims 11-20 should be similarly amended. 
In claim 8, line 9, should read “a 
In claim 8, line 12, “all the reaction mixture” is unnecessary and should be deleted. Claims 11-20 should be similarly amended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the previously molten medium" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  One suggestion is to insert the to form a molten medium…”. Claims 11-20 should be similarly amended.
Claim 8 recites the limitation "the liquid medium" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim.  One suggestion is to insert the phrase as part of step b), for example, “…in the desired stoichiometric ratio, to form a liquid medium…”. Claims 11-20 should be similarly amended.
In claim 8, line 13, “the water” should read “any water” as the claim does not previously recite water. Claims 11-20 should be similarly amended.
Claim 8 recites the limitation "the solution" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  One suggestion is to insert the phrase as part of step c), for example, “…under partial vacuum and distilling off any water formed, to form a solution…”. Claims 11-20 should be similarly amended.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 , 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 recites “up to 25% by mass” in line 3; “up to 30% by mass” in line 5; and “up to 4% by mass” in line 12.  However, claim 1, from which claim 6 ultimately depends, recites “greater than 0% by mass” as the lower limit for each of these ingredients respectively.  The phrase “up to” would encompass zero, which broadens the ranges of claim 1.  Claim 7 should further be amended accordingly, as it depends from claim 6.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/771,884.
Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim set provides for polyols (m = 2, 3, or 4) closely related to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/771,415.
Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claim set provides for polyols, ‘415 includes alcohols which may include at least one hydroxyl function which encompass polyols of the instant claims (i.e. wherein R = HO-CH2-(CHOH)m) both within the composition and also attached to the rhamnose units. It also provides for additional rhamnose. The method claims involve the same method steps while using the related polyol compounds. The claims also provide for topical compositions containing the composition. Although, the polyols of the instant application are not explicitly claimed they are logical extensions of the definition of R and will be expected to function similarly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The prior art does not teach or motivate the invention as claimed. Namely, there are not compositions that have items (1), (2), (3) and (4) as claimed. Although there are compounds with glycerol bonded to rhamnose in the prior art, they are compounds that would have an x of 1 (cited in IDS). Average degrees of polymerization of polymers of rhamnose were found higher than the range in the instant claims. The applicant has produced a process that provides this unique composition of items and claims compositions that would include these produced mixtures. 
If applicant corrects the objections, 112 rejections, and files the appropriate terminal disclaimer, then the claims will be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619